Citation Nr: 0705140	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for radiculopathy of 
the bilateral lower extremities. 

3.  Entitlement to service connection for cervical spine 
disability.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for genito-urinary 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection on all 
of the veteran's above listed claims.  A second rating 
decision was issued in September 2006, which awarded service 
connection for hearing loss as zero percent disabling and 
tinnitus as ten percent disabling. 

In January 2007, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.


FINDINGS OF FACT

1.  The veteran suffered a herniated nucleus pulposus in 1977 
and underwent a laminectomy in 1978.  He has been diagnosed 
with radiculopathy of the bilateral extremities and low back 
pain, status post the laminectomy.  

2.  The veteran has current diagnoses of mechanical cervical 
pain and depression.   There is no competent evidence that 
shows a relationship between these conditions and active 
military duty.

3.  The veteran's left varicocele pre-existed service.  He 
received surgical treatments during service that improved the 
varicocele. 

4.  The veteran's left hydrocele was incurred during service. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for low back 
disability, cervical spine disability, radiculopathy of the 
bilateral lower extremities, and depression are not met. 38 
U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for service connection for left hydrocele 
have been met. 38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in March 2005.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claim; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A letter was sent to the veteran in March 2006 
providing the information required by Dingess.

For the above reasons, the Board finds that the March 2005 
letter substantially complied with VA's notice requirements.  

The file contains letters and diagnoses from two private 
physicians that have treated the veteran for his various 
ailments.  It also reflects that the veteran was afforded a 
VA examination in connection with his residuals of left 
testicle surgery claim in August 2005.  A VA examination was 
not given in connection to the veteran's other claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458,460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996): Swann v. Brown, 5 vet. App. 229, 
233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's low back 
disability, cervical spine disability, radiculopathy of the 
bilateral lower extremities or depression may be associated 
with an established event, injury or disease in service.  
38 C.F.R. § 3.159(c)(4) (2006).  See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson¸20 
Vet. App. 79 (2006).  Accordingly, the Board finds that 
referral of the case for the purpose of obtaining a medical 
opinion regarding whether the veteran's other claimed 
conditions are etiologically related to service is not 
warranted.

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.


Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Low back and cervical spine disability

Service incurrence of arthritis during may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006)

The veteran contends that he injured his back and his neck in 
1953 during an accident while riding in a tank, and also in a 
second accident while riding in a personnel carrier.  He 
states that he received therapy and treatment while in the 
military.  

The Board has carefully reviewed the medical and lay 
evidence.  The service medical records are negative for any 
complaint, treatment, or diagnosis of a low back or neck 
disability or injury.  Examination conducted in connection 
with the veteran's service discharge revealed the neck and 
spine were normal on clinical evaluation.  Private medical 
evidence dated in April 2005 makes reference to a back injury 
in 1977, resulting in a herniated nucleus pulposus and a 
laminectomy in 1978.  Recent records also include a current 
diagnosis of mechanical cervical pain.  Nevertheless, there 
is no medical evidence of record that shows a relationship 
between any current low back or cervical spine disability and 
the veteran's active military duty.  Thus, the veteran's 
claim must be denied.  

II.  Radiculopathy of the left and right lower extremities

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The veteran contends that the 
radiculopathy of his lower extremities was caused by his low 
back pain and mechanical cervical pain.  

Since the veteran is not service connected for low back or 
cervical spine disabilities, there is no basis for awarding 
service connection for disability as secondary to low back or 
cervical spine impairment.  

As to direct service connection, the service medical records 
are negative for any complaint, treatment, or diagnosis of 
radiculopathy or numbness in the veteran's left and right 
lower extremities.  Rather, the medical evidence links the 
veteran's radiculopathy to his low back disorder.  As there 
is no medical evidence of record that shows a relationship 
between the veteran's radiculopathy of the left and right 
lower extremities and his active military duty, the veteran's 
claims in this regard must be denied.  

III.  Depression

The veteran essentially contends that his low back pain and 
mechanical cervical pain, have caused his depression.

As stated above, since service connection is not in effect 
for any low back or cervical spine disorder, there is no 
basis for awarding service connection for depression as 
secondary to these impairments.  As to direct service 
connection, the service medical records are negative for any 
complaint, treatment, or diagnosis of depression.  Private 
medical evidence dated in April 2005 is positive for a 
diagnosis for depression; however, there is no medical 
evidence of record that shows a relationship between 
depression and the veteran's active military duty.  Thus, the 
veteran's claim must be denied.  





IV.  Genito-urinary disability

As previously set forth, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

The veteran contends that he developed residuals of his left 
testicle surgery, performed during active duty service, which 
warrant service connection.  

The service medical records show that the veteran had a 
"large left varicocele" at his pre-induction examination in 
September 1951 and a "moderate left varicocele" at his pre-
induction examination in January 1952.  The veteran underwent 
surgery in August 1952 to repair his left varicocele 
condition, which pre-existed service.  Subsequently the 
veteran developed a hydrocele and required a repeat surgery 
in February 1953.  This surgery also found that the veteran's 
epididymis was "two times enlarged and indurated"; a 
routine repair of the hydrocele was done.  Upon release from 
the hospital, the veteran had moderate induration and 
enlargement in the left scrotum, but was still able to be 
discharged to duty.  The medical evidence does show that the 
varicocele was improved by the surgery.  

There is no further evidence of relevant complaint, treatment 
or diagnosis until April 2005.  The veteran's private 
physician at this time noted persistent discomfort.  A VA 
examination performed in August 2005 was positive for mild 
swelling of the left testicle with evidence of tenderness and 
a left hydrocele.  Based on the medical evidence, there is no 
indication that the veteran's varicocele condition was 
worsened or aggravated as a result of service.  However, 
while the veteran's pre-induction examinations noted an 
enlarged left varicocele, they were silent as to the 
existence of a left hydrocele.  Service medical records dated 
in February 1953 indicate that the veteran developed a left 
hydrocele while in service and the VA examination in August 
2005 noted the hydrocele.  Thus, service connection for his 
left hydrocele is warranted. 


Conclusions

While the Board has denied service connection for low back 
disability, cervical spine disability, radiculopathy of the 
bilateral lower extremities, and depression, the Board does 
not question the sincerity of the veteran's conviction that 
his ailments are related to service; however, as a lay 
person, he is not competent to establish a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to offer or suggest a 
possible medical etiology, and because there exists no 
medical evidence providing such a nexus between the veteran's 
current diagnoses and his military service, there is no basis 
upon which to establish service connection for these claims.


ORDERS

Service connection for low back disability is denied.

Service connection for radiculopathy of the bilateral lower 
extremities is denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for depression is denied.

Service connection for left hydrocele is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


